EXHIBIT 10.1.2

CONFORMED COPY

  AMENDED AND RESTATED GUARANTEE AGREEMENT dated as of February 8, 2005, made by
GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
GLOBAL ENTERPRISES INC., a Delaware corporation (“Global”), GRAFTECH FINANCE
INC., a Delaware corporation (the “Borrower”), and each Subsidiary of Global
identified on Schedule I hereto (GrafTech, Global, the Borrower and such
Subsidiaries collectively referred to as the “Guarantors”), in favor of JPMORGAN
CHASE BANK, N.A., as collateral agent for the Secured Parties (such term and
each other capitalized term used but not defined herein having the meaning given
it in the Amended and Restated Credit Agreement dated as of February 8, 2005,
among GrafTech, Global, the Borrower, the LC Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, Collateral Agent and Issuing Bank (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”)).


W I T N E S S E T H:

        WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans and the Issuing Bank has agreed to issue Letters of Credit,
upon the terms and subject to the conditions set forth therein;

        WHEREAS, the Credit Agreement is being amended and restated and each
Guarantor that is a party to the existing Guarantee Agreement dated as of
February 22, 2000, among GrafTech, Global, the Borrower, the guarantors party
thereto and JPMorgan Chase Bank, N.A. (as successor to Morgan Guaranty Trust
Company of New York), as collateral agent for the lenders, has agreed to
reaffirm and confirm its guarantee and its obligations thereunder and to amend
and restate such existing Guarantee Agreement in the form hereof;

        WHEREAS, GrafTech directly or indirectly owns all of the issued and
outstanding stock of the Borrower, Global and each Subsidiary party hereto;

        WHEREAS, the proceeds of the Loans and the availability of the Letters
of Credit will be used to, among other things, enable the Borrower to make
Intercompany Loans to some of the other Guarantors in connection with the
operation of their respective businesses;

        WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the Loans and the availability of the Letters of
Credit; and

        WHEREAS, it is a condition precedent to the obligations of the Lenders
to make the Loans and the Issuing Bank to issue the Letters of Credit that the
Guarantors

2

shall have executed and delivered this Guarantee to the Collateral Agent for the
ratable benefit of the Secured Parties.

        NOW, THEREFORE, in consideration of the premises and to induce the
Secured Parties to enter into the Credit Agreement and to induce the Lenders to
make their respective Loans and the Issuing Bank to issue Letters of Credit,
each of the Guarantors hereby agrees with the Collateral Agent, for the ratable
benefit of the Secured Parties, as follows:

        SECTION 1.   Defined Terms.   (a)   Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given in the Credit Agreement.

    (b)   “Guarantee” shall mean this Guarantee Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

    (c)   “Obligations” shall mean (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower or any Subsidiary under the Credit Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of GrafTech, Global, the
Borrower and the Subsidiaries under the Credit Agreement and the other Loan
Documents (including, without limitation, all monetary obligations of the
Intercompany Borrowers under the Intercompany Notes and Intercompany Borrower
Agreements and of the Intercompany Foreign Borrowers under the Intercompany
Foreign Borrower Notes and Intercompany Foreign Borrower Agreements, but in each
case only for as long as (A) such Intercompany Note and the rights of the
Borrower under the Intercompany Borrower Agreement relating thereto are pledged
to the Collateral Agent under one or more Security Documents as security for the
Obligations and (B) such Intercompany Foreign Borrower Note and the rights of
Swissco under the Intercompany Foreign Borrower Agreement relating thereto are
pledged to (1) the Borrower under one or more Security Documents as security for
the obligations of Swissco under the Swissco Note and the Intercompany Borrower
Agreement of Swissco and (2) the Collateral Agent under one or more Security
Documents as security for the Obligations Guaranteed under the Swissco
Guarantee), (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of GrafTech, Global, the Borrower and the
Subsidiaries under or pursuant to the Credit Agreement and the other Loan
Documents, (c) unless otherwise agreed upon in writing by the applicable Lender
party thereto, the due and punctual payment and performance of all obligations
of GrafTech, Global, the Borrower and the

3

Subsidiaries, monetary or otherwise, under each Interest/Exchange Rate
Protection Agreement and each Commodity Protection Rate Agreement entered into
with any counterparty that (i) is or was a Lender (or an Affiliate thereof) at
the time such Interest/Exchange Rate Protection Agreement or Commodity
Protection Rate Agreement was entered into or (ii)(A) was a “Lender” as defined
in the Existing Credit Agreement (or an Affiliate thereof) at the time such
Interest/Exchange Rate Protection Agreement was entered into and (B) was one of
the initial Lenders under the Credit Agreement (or an Affiliate thereof),
(d) all obligations of GrafTech, Global, the Borrower and the Subsidiaries under
the Guarantee Agreements and (e) unless otherwise agreed upon in writing by the
applicable Lender party thereto, the due and punctual payment and performance of
the obligations of GrafTech, Global, the Borrower and the Subsidiaries, monetary
or otherwise, under each Cash Management Arrangement entered into with (i) any
person that is or was a Lender (or an Affiliate thereof) at the time such Cash
Management Arrangement was entered into or (ii) in the case of any Cash
Management Arrangement in effect on the Effective Date, any person that was a
Lender under the Credit Agreement on the Effective Date (or an Affiliate
thereof).

    (d)   The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section references are to
this Guarantee unless otherwise specified. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase, “without limitation”.

    (e)   The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

        SECTION 2.   Guarantee.   (a)   Subject to the provisions of Section
2(b), each Guarantor hereby, jointly and severally, unconditionally and
irrevocably, as a primary obligor and not merely as a surety, guarantees to the
Collateral Agent, for the ratable benefit of the Secured Parties and their
respective successors, endorsees, transferees and assigns, the due, punctual and
complete payment and performance by the other Loan Parties and the LC
Subsidiaries, when and as due, whether at the stated maturity, by acceleration,
upon one or more dates set for prepayment, or otherwise, of the Obligations.

    (b)   The guarantees hereunder of each of the Guarantors specified on
Schedule II hereto are limited in each case as specified for such Guarantor on
Schedule II hereto.

    (c)   Each Guarantor further agrees to pay any and all reasonable expenses
(including all reasonable fees and disbursements of counsel) which may be paid
or incurred by any Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
such Guarantor under this Guarantee. This Guarantee shall remain in full force
and effect until the Obligations are paid in full, no Letters of Credit are
outstanding and the Commitments are terminated, notwithstanding

4

that from time to time prior thereto while the Commitments are in effect any
Loan Party or any LC Subsidiary may be free from any Obligations.

    (d)   Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the maximum amount of the liability of such Guarantor
hereunder without impairing this Guarantee or affecting the rights and remedies
of the Collateral Agent or any Secured Party hereunder.

    (e)   Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Collateral Agent for the benefit of any
Secured Party on account of its liability hereunder, it will notify the
Collateral Agent in writing that such payment is made under this Guarantee for
such purpose, provided that the failure of such Guarantor to provide such notice
shall not preclude the application of such payment to the complete or partial
satisfaction of such Guarantor’s obligations hereunder following such
Guarantor’s notice to the Collateral Agent of such payment.

        SECTION 3.   Right of Contribution.   Each Guarantor hereby agrees that,
to the extent that any Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall, to the extent
applicable, have the rights with respect to such amounts set forth in the
Indemnity, Subrogation and Contribution Agreement. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 4 hereof.
The provisions of this Section shall in no respect limit the obligations and
liabilities of any Guarantor to the Secured Parties, and each Guarantor shall
(subject to Section 2(b)) remain liable to the Secured Parties for the full
amount guaranteed by such Guarantor hereunder.

        SECTION 4.   No Subrogation.   Notwithstanding any payment or payments
made by any of the Guarantors hereunder or any setoff or application of funds of
any of the Guarantors by any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of any Secured Party against any Loan Party or
any other Guarantor or any collateral security or guarantee or right of offset
held by any Secured Party for the payment of the Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Loan Party or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Secured Parties by any Loan Party on
account of the Obligations are paid in full, no Letters of Credit are
outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, Letters of Credit are outstanding
and the Commitments shall not have been terminated, such amount shall be held by
such Guarantor in trust for the Secured Parties, segregated from other funds of
such Guarantor, and shall forthwith upon receipt by such Guarantor be turned
over to the Collateral Agent in the exact form received by such Guarantor (duly
endorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Obligations, whether matured or unmatured, at such time and in such
order as the Collateral Agent may determine.

        SECTION 5.   Amendments, etc. with Respect to the Obligations; Waiver of
Rights.   Each Guarantor shall remain obligated hereunder notwithstanding that,

5

without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Secured Party, and the
Credit Agreement, any other Loan Document, any Cash Management Arrangement,
Commodity Rate Protection Agreement or Interest/Exchange Rate Protection
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Collateral Agent (or the Required Lenders, as the case may be) or the
relevant Secured Party (in the case of any such Cash Management Arrangement,
Commodity Rate Protection Agreement or Interest/Exchange Rate Protection
Agreement) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. No Secured Party shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Obligations or for
this Guarantee or any property subject thereto. When making any demand hereunder
against any of the Guarantors, any Secured Party may, but shall be under no
obligation to, make a similar demand on any Loan Party or any other Guarantor or
guarantor, and any failure by any Secured Party to make any such demand or to
collect any payments from any Loan Party or any such other Guarantor or
guarantor or any release of any Loan Party or such other Guarantor or guarantor
shall not relieve any of the Guarantors in respect of which a demand or
collection is not made or any of the Guarantors not so released of their several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of any Secured Party
against any of the Guarantors.

        SECTION 6.   Security.   Each of the Guarantors authorizes each of the
other Secured Parties, in accordance with the terms and subject to the
conditions set forth in the Security Documents to which such Guarantor is a
party, to (a) take and hold security for the payment of this guarantee or the
Obligations and exchange, enforce, waive and release any such security,
(b) apply such security and direct the order or manner of sale thereof as they
in their sole discretion determine and (c) release or substitute any one or more
endorsees, other guarantors or other obligors.

        SECTION 7.   Guarantee Absolute and Unconditional.   Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by any Secured Party upon
this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between any Loan Party and any of the Guarantors, on the one hand,
and any of the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Loan Party or

6

any of the Guarantors with respect to the Obligations. Each Guarantor
understands and agrees that this Guarantee shall be construed as a continuing,
absolute and unconditional guarantee of payment, and not of collection, and
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement, any other Loan Document, any Cash Management Arrangement, Commodity
Rate Protection Agreement or Interest/Exchange Rate Protection Agreement, any of
the Obligations or any other collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Loan Party against any Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Secured Party, any
Loan Party or such Guarantor) which may or might in any manner or to any extent
vary the risk of the Guarantor or otherwise constitutes, or might be construed
to constitute, an equitable or legal discharge of any Loan Party for the
Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, pursue
such rights and remedies as it may have against any Loan Party or any other
person (including any other Guarantor) or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to pursue such other rights or remedies or to
collect any payments from any Loan Party or any such other person (including any
other Guarantor) or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of any Loan Party or any
such other person (including any other Guarantor) or any such collateral
security, guarantee or right of offset, shall not relieve such Guarantor of any
liability hereunder and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Secured Party
against such Guarantor. This Guarantee shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon each Guarantor
and the successors and assigns thereof, and shall inure to the benefit of each
Secured Party and its successors, indorsees, transferees and assigns, until all
the Obligations and the obligations of the Guarantor under this Guarantee shall
have been satisfied by payment in full, no Letters of Credit shall be
outstanding and the Commitments shall have been terminated, notwithstanding that
from time to time while the Commitments are in effect during the term of the
Credit Agreement any Loan Party may be free from any Obligations.

        SECTION 8.   Reinstatement.   This Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by any Secured Party for any reason whatsoever, including
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Loan Party or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Loan Party or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

        SECTION 9.   Payments.   Each Guarantor hereby guarantees that payments
hereunder will be paid to the Collateral Agent without setoff or counterclaim in
Dollars at the office of the Collateral Agent set forth in the Credit Agreement.

7

        SECTION 10.   Information.   Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Loan Parties’
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Secured Parties will have any duty to advise any of the Guarantors of
information known to it or any of them regarding such circumstances or risks.

        SECTION 11.   Representations and Warranties.   Each Guarantor
represents and warrants to and with each Secured Party that all representations
and warranties in the Loan Documents that relate to such Guarantor are true and
correct in all material respects.

        SECTION 12.   Covenants.   Each of the Guarantors covenants and agrees
with the Secured Parties that, from and after the date of this Guarantee until
the earlier to occur of (i) the date upon which the Obligations are paid in
full, no Letters of Credit are outstanding and the Commitments are terminated
and (ii) the date that such Guarantor is released from its guarantee hereunder
in accordance with Section 15, unless the Required Lenders shall otherwise
consent in writing, it will comply with each covenant set forth in Articles VI
and VII of the Credit Agreement to the extent that it relates to such Guarantor.

        SECTION 13.   Authority of Collateral Agent.   Each Guarantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Guarantee with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Guarantee shall, as between the Collateral Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and each Guarantor, the Collateral Agent shall
be conclusively presumed to be acting as agent for the other Secured Parties
with full and valid authority so to act or refrain from acting.

        SECTION 14.   Notices.   All notices, requests and demands to or upon
any Secured Party or any Guarantor under this Guarantee shall be given or made
in accordance with Section 10.01 of the Credit Agreement and addressed as
follows:

    (a)  if to any Secured Party, GrafTech, Global, Swissco or the Borrower, at
its address or transmission number for notices provided in Section 10.01 of the
Credit Agreement; and

    (b)  if to any other Guarantor, at its address or transmission number for
notices set forth on Schedule I hereto, as such address may be changed by
written notice to the Collateral Agent.

8

        The Collateral Agent, each Secured Party and each Guarantor may change
its address and transmission numbers for notices by notice in the manner
provided in this Section.

        SECTION 15.   Release.   Each Guarantor (other than GrafTech, Global and
the Borrower) shall be released from its guarantee hereunder in the event that a
portion of the Capital Stock of such Guarantor shall be sold, transferred or
otherwise disposed of, in accordance with the terms of the Credit Agreement, by
Global or any other person that shall own such stock, to a person that is not
GrafTech, Global, the Borrower or a Subsidiary, and such disposition will result
in such Guarantor ceasing to be a Subsidiary after giving effect to such
disposition.

        SECTION 16.   Counterparts.   This Guarantee may be executed by one or
more of the Guarantors in any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the counterparts of this Guarantee signed by all the
Guarantors shall be lodged with the Collateral Agent.

        SECTION 17.   Severability.   Any provision of this Guarantee or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the prohibited or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable
provisions.

        SECTION 18.   Right of Setoff.   If an Event of Default shall have
occurred and be continuing under the Credit Agreement, each Secured Party is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Secured Party to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guarantee irrespective of whether or not such
Secured Party shall have made any demand under this Guarantee and although such
obligations may be unmatured. The rights of each Secured Party under this
Section 18 are in addition to other rights and remedies (including other rights
of setoff) any such Secured Party may have.

        SECTION 19. Integration. This Guarantee represents the agreement of each
Guarantor with respect to the subject matter hereof and there are no promises or
representations by any Guarantor or any Secured Party relative to the subject
matter hereof not reflected herein.

        SECTION 20.   Amendments in Writing; No Waiver, Cumulative Remedies.
None of the terms or provisions of this Guarantee may be waived, amended,

9

supplemented or otherwise modified except by a written instrument executed by
each Guarantor and the Collateral Agent; provided that any provision of this
Guarantee may be waived by the Required Lenders pursuant to a letter or
agreement executed by the Collateral Agent or by telecopy transmission from the
Collateral Agent.

    (b)   No Secured Party shall by any act (except by a written instrument
pursuant to Section 20(a)) or delay be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Secured Party would otherwise have on any future occasion.

    (c)   The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

        SECTION 21.   Section Headings.   The section headings used in this
Guarantee are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

        SECTION 22.   Successors and Assigns.   This Guarantee shall be binding
upon the successors and assigns of each Guarantor and shall inure to the benefit
of each Guarantor and each Secured Party and their successors and assigns;
provided that this Guarantee may not be assigned by any Guarantor without the
prior written consent of the Collateral Agent.

        SECTION 23.   GOVERNING LAW.    THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        SECTION 24.   Submission To Jurisdiction; Waivers.   Each Guarantor
hereby irrevocably and unconditionally:

    (a)  submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;


    (b)  consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or


10

  proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;


    (c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address set forth in Section 14 or at such other address of which the Collateral
Agent shall have been notified pursuant thereto;


    (d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


    (e)   waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


        SECTION 25.   Additional Guarantors.   Pursuant to Section 6.11 of the
Credit Agreement (and the requirement thereunder that all actions be taken in
order to cause the Collateral and Guarantee Requirement to be satisfied at all
times), certain Subsidiaries are required to enter into this Agreement as a
Guarantor upon the occurrence of certain events. Upon execution and delivery,
after the date hereof, by the Collateral Agent and such Subsidiary of an
instrument in the form of Annex I, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
hereunder. The execution and delivery of any such instrument shall not require
the consent of any Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.

         SECTION 26.    WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 26.

11

        IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

EACH OF THE GUARANTORS LISTED
ON SCHEDULE I HERETO,


    By /S/ KAREN G. NARWOLD
          ——————————————
          Name: Karen G. Narwold
          Title: Attorney-in-Fact




JPMORGAN CHASE BANK, N.A., as
Collateral Agent,


    By /S/ JOHN C. RIORDAN
          ——————————————
          Name: John C. Riordan
          Title: Vice President




SCHEDULE
TO GUARANTEE AGREEMENT


GUARANTORS


A.                    DOMESTIC

  GrafTech International Ltd.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


  GrafTech Global Enterprises Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


  GrafTech Finance Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


  UCAR Carbon Company Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


  UCAR International Trading Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


  UCAR Carbon Technology LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


  Graphite Electrode Network LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


SCHEDULE I
TO GUARANTEE AGREEMENT

  Union Carbide Grafito Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


  UCAR Holdings V Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803
Facsimile:  (302) 778-8238


SCHEDULE I
TO GUARANTEE AGREEMENT


B.                FOREIGN

          Switzerland:


  UCAR S.A.
Route de Pallatex 17
1163 Etoy
Switzerland
Telephone:  +41 21 821 31 63
Facsimile:
(41 21) 821-3103


          France:


  UCAR Holdings S.A.S.
La Léchère
73264 Aigueblanche Cedex
France
Telephone:  (33) 4 79 22 32 22
Facsimile:  (33) 4 79 22 62 72


  UCAR SNC
La Léchère
73264 Aigueblanche Cedex
France
Telephone:  (33) 4 79 22 32 22
Facsimile:  (33) 4 79 22 62 72


          United Kingdom:


  UCAR Limited
Unit F13/F14
Globe Business Centre
Penistone Road
Sheffield S6 3AE
Telephone:  (44) 114 276 3330
Facsimile:  (44) 114 276 3331


PROVISIONS APPLICABLE TO CERTAIN GUARANTORS

    (a)        Notwithstanding any provisions to the contrary contained in this
Agreement, in the case of each Guarantor that is an entity organized under the
laws of Switzerland (each, a “Swiss Guarantor”), this Guarantee is limited to
the maximum amount that can be guaranteed by such Swiss Guarantor under the laws
of Switzerland and, in particular, in the case of guarantees of the obligations
of the parent or sister companies of such Swiss Guarantor, such Swiss Guarantor
shall: (i) only be liable hereunder to the Collateral Agent, for the ratable
benefit of the Secured Parties, to the extent and in the maximum amount
available for the distribution of dividends by it (determined in accordance with
Article 675, paragraph 2, of the Swiss Code of Obligations, or any successor
provisions of law) at any given time (which, at the date hereof, equals
shareholders’ equity, reduced by (i) share capital and (ii) general reserve
(including the

SCHEDULE I
TO GUARANTEE AGREEMENT

share premium) in an amount up to, but not exceeding, 50% of share capital),
reduced by the tax payment set forth in clause (ii) below at such time (as so
reduced, the “Swiss Guarantee Amount”); (ii)(A) deduct from any payments
hereunder the Swiss Anticipatory Tax (i.e., withholding tax) payable thereon, at
the rate of 35% or such other rate as is in force from time to time, in each
case after giving effect to any applicable double taxation treaty; (B) pay such
deduction to the Swiss Federal Tax Administration; and (C) give evidence to the
Collateral Agent, for the ratable benefit of the Secured Parties, of payment of
such deduction; and (iii) not gross-up pursuant to Section 2.16 of the Credit
Agreement if such gross-up would have the effect that the gross amount payable
were to exceed the Swiss Guarantee Amount.

If an Event of Default shall have occurred and be continuing under the Credit
Agreement and the limitation described in the preceding paragraph is applicable
to a Swiss Guarantor at the time of payment under this Guarantee, such Swiss
Guarantor undertakes to promptly implement all such measures (including the
conversion of unnecessary restricted reserves into distributable reserves and
the reduction of share capital) and promptly procure the fulfilment of all
prerequisites to allow such Swiss Guarantor to pay the maximum amount available
for the distribution of dividends by it with a minimum of limitations and
reductions, including: (i) preparation of an audited statutory balance sheet of
such Swiss Guarantor as of the then most recent date practicable; (ii)
confirmation of the auditors of such Swiss Guarantor that the amount then to be
distributed represents such maximum amount; and (iii) approval by a meeting of
shareholder(s) of such Swiss Guarantor of any such conversion or reduction and
any such distribution.

    (b)        Notwithstanding any provisions to the contrary contained in this
Agreement, in the case of each Guarantor that is an entity organized under the
laws of France (each, a “French Guarantor”), this Guarantee is limited to an
amount established by the shareholder(s) of such Guarantor as the maximum amount
that can reasonably be guaranteed by such French Guarantor under the laws of
France. With respect to UCAR SNC, this Guarantee shall be limited to €36
million, and, with respect to UCAR Holdings S.A.S., this Guarantee shall be
limited to €36 million, unless the value of the shares of UCAR SNC at the time
of enforcement of this Guarantee (after taking into consideration this
Guarantee) have a value that is greater than €36 million, in which case this
Guarantee shall be limited to 90% of such greater value.

    (c)        Notwithstanding any provisions to the contrary contained in this
Agreement, in the case of each Guarantor that is an entity organized under the
laws of the England and Wales (each, a “UK Guarantor”), this Guarantee shall not
extend to or include any liability or sum which would or may, but for this
limitation, (i) cause the Guarantee or any part thereof to be unlawful or
prohibited by applicable law (including laws relating to the insolvency of
debtors) or (ii) cause or result in (whether directly or indirectly) the
Regulator (as defined in the Pensions Act 2004) taking any action against any
person (including any UK Guarantor) under sections 38 to 58 of the Pensions Act
2004.

ANNEX I
TO GUARANTEE AGREEMENT

  SUPPLEMENT NO. [ ] dated as of [ ], to the Amended and Restated Guarantee
Agreement dated as of February 8, 2005 (the “Guarantee Agreement”), among each
of the Guarantors (such term and each other capitalized term used but not
defined having the meaning given it in the Guarantee Agreement, and if not
defined therein, having the meaning given it in the Credit Agreement) party
thereto (the “Guarantors”) and JPMORGAN CHASE BANK, N.A., as Collateral Agent
for the Secured Parties.


    A.   Reference is made to the Credit Agreement dated as of February 8, 2005
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among GrafTech International Ltd., a Delaware
corporation (“GrafTech”), GrafTech Global Enterprises Inc., a Delaware
corporation (“Global”), GrafTech Finance Inc., a Delaware corporation (the
“Borrower”), the LC Subsidiaries from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Collateral Agent and Issuing Bank.

    B.   The Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders to make Loans and induce the Issuing Bank to issue Letters of
Credit pursuant to, and upon the terms and subject to the conditions specified
in, the Credit Agreement. Pursuant to Section 6.11 of the Credit Agreement (and
the requirement thereunder that all actions be taken in order to cause the
Collateral and Guarantee Requirement to be satisfied at all times), certain
Subsidiaries are required to enter into the Guarantee Agreement as a Guarantor
upon the occurrence of certain events. Section 25 of the Guarantee Agreement
provides that additional Subsidiaries may become Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Guarantor”) is a Subsidiary and is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
the Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

        Accordingly, the Collateral Agent and the New Guarantor agree as
follows:

    SECTION 1.   In accordance with Section 25 of the Guarantee Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby agrees to all the terms and provisions of
the Guarantee Agreement applicable to it as a Guarantor thereunder. Each
reference to a “Guarantor” and a “Subsidiary” in the Guarantee Agreement shall
be deemed to include the New Guarantor. The Guarantee Agreement is hereby
incorporated herein by reference.

    SECTION 2.   The New Guarantor represents and warrants to the Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance

2

with its terms, subject to the effects of applicable bankruptcy, insolvency or
similar laws effecting creditors’ rights generally and equitable principles of
general applicability.

    SECTION 3.   This Supplement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument. This Supplement shall become
effective when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Guarantor
and the Collateral Agent.

    SECTION 4.   Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.

    SECTION 5.   THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

    SECTION 6.   Any provision of this Supplement or any other Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the prohibited or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the prohibited or unenforceable provisions.

    SECTION 7.   All communications and notices hereunder shall be given as
provided in the Guarantee Agreement. All communications and notices hereunder to
the New Guarantor shall be given to it at the address set forth under its
signature, with a copy to the Borrower, as such address may be changed by
written notice to the Collateral Agent.

3

        IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

[NAME OF NEW GUARANTOR],



    By /S/
          ——————————————
          Name:
          Title:




JPMORGAN CHASE BANK, N.A., as
Collateral Agent,


    By /S/
          ——————————————
          Name:
          Title:


